Title: Memorial of Philip Thompson, 22 February 1783
From: Hamilton, Alexander
To: 


[Philadelphia, February 22, 1783. On the last page of a memorial of Philip Thompson to the Supreme Executive Council of Pennsylvania Hamilton and Major General Alexander McDougall made endorsements. The paragraph by Hamilton reads: “I certify that the Memorialist was an active and zealous whig in the early periods of the contest and I have reason to believe the above representation is true. A. Hamilton.” Document not found.]
